Citation Nr: 0101216	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-16 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sleep disturbances and 
fatigue, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Seattle, Washington, which denied a claim by the veteran 
seeking entitlement to service connection for sleep 
disturbances and fatigue, claimed as due to undiagnosed 
illness.  The veteran changed residences during the pendency 
of this appeal and, consequently, the appeal is currently 
being handled by the Nashville, Tennessee, RO.

The Board notes that the RO, in a July 16, 1999, rating 
decision, denied a claim for entitlement to service 
connection for depression.  It held that that claim was not 
well grounded, a basis for denial that is no longer valid.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096  (2000).  As such, that claim is referred 
to the RO for proper action.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for an undiagnosed illness manifested by 
sleep difficulties and fatigue and incurred during his 
Persian Gulf service.

The Board initially notes that there has been a significant 
change in the law regarding VA's duty to assist.  This change 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board specifically finds that further medical development 
of this case is needed in order to satisfy VA's duty to 
assist.

The pertinent regulations state that compensation may be paid 
to a Persian Gulf veteran who "exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms," provided that such disability:  1) became manifest 
during active service or to a degree of 10 percent or more 
not later than December 31, 2001; and 2) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)  (2000).  
Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2)  (2000).  Compensation will not be paid 
under § 3.317, if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that the 
illness was caused by a supervening condition or event; or if 
there is affirmative evidence that the illness is the result 
of the veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c)  (2000).
 
In this case, the Board is not able to ascertain whether 
there are currently any "objective indications" of sleep 
disturbances or fatigue, as is required for entitlement to 
service connection for undiagnosed illness.  Id.  The claims 
file contains several VA examination reports, which note the 
veteran's subjective complaints of sleeping problems and 
fatigue; however, it is not clear whether these complaints 
have been objectively verified.  The claims file does contain 
a July 1999 VA polysomnography report, but it has not been 
reviewed by a physician and the Board is not competent to 
interpret that report.  Colvin v. Derwinski, 1 Vet. App. 171, 
175  (1991) (The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.).

Furthermore, the medical evidence is not yet clear as to 
whether any objective sleep disturbances or fatigue are 
attributable, or not, to any known clinical diagnosis.  The 
most recent VA examination report, dated in February 1999, 
suggests that the veteran's sleep disturbances and fatigue 
complaints may be related to a "somatoform disturbance" as 
part of a diagnosed dysthymic disorder.  That report also 
indicates that marital problems may be a supervening cause of 
his complaints.  A May 1999 VA outpatient treatment report 
includes an impression of insomnia.  However, a December 1998 
VA examination report ruled out a primary sleep disorder, and 
an October 1997 VA examination report indicates that the 
veteran had no diagnosed psychiatric disorder.  That latter 
report states that a clear explanation of his fatigue did not 
seem to be in evidence.

Overall, the Board finds that additional clinical analysis of 
the veteran's sleep disturbance and fatigue complaints is 
needed prior to appellate review.  38 C.F.R. § 19.9  (2000) 
(If further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board is 
required to remand the case back to the agency of original 
jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and 00-
92  (December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should return the 
claims file to an appropriate physician, 
preferably to the examiner who examined 
the veteran at the VA Medical Center in 
Nashville, Tennessee in February 1999.  
The examiner should conduct a review of 
all pertinent records in the claims file, 
including the July 1999 VA 
polysomnography report.  Thereafter, the 
examiner should render a medical opinion 
as to the following:

(1)  Does the claims file contain 
objective indications that the veteran 
has sleep disturbances and fatigue?

(2)  If so, are the objective indications 
attributable to any known diagnosis?

Any additional psychiatric or sleep 
disorder testing should be conducted, if 
required to answer the above inquiries.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All findings should be made 
part of an examination report, a copy of 
which must be made part of the claims 
folder.

3.  Thereafter, the RO should 
readjudicate the claim on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



